Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS Genworth Financial Contra Fund SUPPLEMENT TO THE PROSPECTUS DATED JANUARY 28, 2008 The date of this Supplement is November 10, 2008 Effective August 18, 2008, Genworth Financial Asset Management, Inc. (GFAM) and its affiliate, AssetMark Investment Services, Inc., merged into one investment advisory firm, Genworth Financial Wealth Management, Inc. (GFWM). The terms of the Investment Advisory Agreement between GFAM and Genworth Financial Asset Management Funds on behalf of the Genworth Financial Contra Fund have not changed as a result of the merger. Throughout the Prospectus, all references to the Genworth Financial Asset Management, Inc. are replaced with references to the Genworth Financial Wealth Management, Inc., and all references to GFAM are replaced with references to GFWM. Please retain this Supplement with your Prospectus for future reference. GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS Genworth Financial Contra Fund SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 28, 2008 The date of this Supplement is November 10, 2008 1. Effective August 18, 2008, Genworth Financial Asset Management, Inc. (GFAM) and its affiliate, AssetMark Investment Services, Inc., merged into one investment advisory firm, Genworth Financial Wealth Management, Inc. (GFWM). The terms of the Investment Advisory Agreement between GFAM and Genworth Financial Asset Management Funds on behalf of the Genworth Financial Contra Fund have not changed as a result of the merger. Throughout the Statement of Additional Information, all references to the Genworth Financial Asset Management, Inc. are replaced with references to the Genworth Financial Wealth Management, Inc., and all references to GFAM are replaced with references to GFWM. 2. The table in the section entitled Management of the Fund on pages 17 and 18 of the Statement of Additional information that describes the trustees and executive officers of the Fund is hereby deleted and replaced with the following: Name, Address, and Year of Birth Position(s) Held with Fund Term of Office* and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Investment Companies in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Non-Interested Trustees: John A. Fibiger Trustee Since Retired. 1 Trustee, Genworth Genworth Financial Asset 2004 Variable Insurance Trust; Management Funds (GFAM Director, Fidelity Life Funds) Association; Director, 2300 Contra Costa Blvd., Ste. 600 Members Mutual Holding Pleasant Hill, CA 94523 Co.; Member of Board of Born: 1932 Advisers, The Menninger Foundation; Life Trustee, Museum of Science, Boston, Massachusetts. Dwight M. Jaffe Trustee Since Willis H. Booth Professorship 1 Co-Chairman, Fisher GFAM Funds 2004 of Banking and Finance II, Center for Real Estate & 2300 Contra Costa Blvd., Ste. 600 Walter A. Haas School of Urban Economics, Pleasant Hill, CA 94523 Business University of University of California, Born: 1943 California, Berkeley (1998 to Berkeley; Member, present). Academic Advisory Board, Fitch Ratings. Douglas A. Paul Trustee Since Independent Consultant (2002 1 Independent Director, GFAM Funds 2004 to present). Capital Bank and Trust 2300 Contra Costa Blvd., Ste. 600 Company, a federal Pleasant Hill, CA 94523 savings bank affiliated Born: 1947 with The Capital Group Companies, Inc. Interested Trustee: Gurinder S. Ahluwalia** Trustee, Chairman Since 2005 Co-Chairman, GFWM (2008 to present); Vice Chairman, AssetMark Investment Services, Inc. (2006 to 2008); President GFAM Funds (2004 to 2008); President and Chairman, Genworth Financial Asset Management, Inc. (2004 to 2008); Senior Vice President, GE Financial Assurance (2002 to 2004). 1 Chairman and Trustee, Genworth Financial Wealth Genworth Variable Management (GFWM) Insurance Trust; Director, 2300 Contra Costa Blvd., Ste. 600 Centurion Capital Group Pleasant Hill, CA 94523 Inc., Centurion Financial Born: 1965 Advisers Inc., Genworth Financial Trust Company * Each Trustee and Officer serves until his or her respective successor has been duly elected and qualified. ** Mr. Ahluwalia is a trustee who is an interested person of the Fund as defined in the 1940 Act because he is an officer of GFWM and certain of its affiliates. Name, Address, and Year of Birth Position(s) Held with Fund Length of Time Served Principal Occupation(s) During Past 5 Years Executive Officers: Carrie E. Hansen, CPA President Since President, AssetMark Funds (2008 to GFWM 2008 present); President, Genworth Variable 2300 Contra Costa Blvd., Ste. 600 Insurance Trust (2008 to present); Senior Pleasant Hill, CA 94523 Vice President and Chief Operations Born: 1970 Officer, GFWM (2008 to present); Senior Vice President and Managing Director, AssetMark Funds (2007 to 2008); Treasurer and Chief Compliance Officer, GFAM Funds (2007 to 2008); Chief Compliance Office, AssetMark Funds (2005 to 2008); Treasurer, AssetMark Funds (2001 to 2008); Senior Vice President, Chief Financial Officer and Chief Compliance Officer, AssetMark Investment Services, Inc. (2004 to 2007); Vice President, Chief Financial Officer and Director of Operations, AssetMark Investment Services, Inc. (2000 to 2004). Deborah Djeu Vice Since Vice President, Chief Compliance Officer GFWM President, 2008 and AML Compliance Officer, AssetMark 2300 Contra Costa Blvd., Ste. 600 Chief Funds (2008 to present); Vice President, Pleasant Hill, CA 94523 Compliance Chief Compliance Officer and AML Born: 1962 Officer and Compliance Officer, Genworth Variable AML Insurance Trust (2008 to present); Deputy Compliance Chief Compliance Officer, AssetMark Officer Funds (2007 to 2008); Compliance Manager, GE Money (2006 to 2007); Vice President, Wells Fargo Investments LLC (2004 to 2006); Senior Enforcement Attorney, Pacific Exchange (2002 to 2004). Danell J. Doty Treasurer Since Director of Fund Administration, GFWM GFWM 2008 (2008 to present); Vice President and 2300 Contra Costa Blvd., Ste. 600 Treasurer, AssetMark Funds (2008 to Pleasant Hill, CA 94523 present), Vice President and Treasurer, Born: 1963 Genworth Variable Insurance Trust (2008 to present); Consultant, Barclays Global Investors (2007 to 2008); Fund Chief Compliance Officer, Barclays Global Investors Funds, Master Investment Portfolio, iShares Trust and iShares, Inc., Barclays Global Investors (2004 to 2007); Head of Mutual Fund Administration, Barclays Global Investors (1999 to 2004). Regina M. Fink Secretary Since Vice President, Senior Counsel and GFWM and 2004 Secretary, GFWM (2008 to present); Vice 16501 Ventura Blvd., Ste. 201 Vice President, Senior Counsel and Secretary, Encino, CA 91436 President GFAM (2002 to 2008). Born: 1956 Please retain this Supplement with your Statement of Additional Information for future reference.
